         Case 1:18-cv-11782-GAO Document 59 Filed 02/03/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

*************************************
JANE DOE,                           *                 C.A. No. 18-cv-11782-GAO
      Plaintiff                     *
                                    *                 STIPULATION OF DISMISSAL
v.                                  *
                                    *
TOWN OF WAYLAND,                    *
      Defendant                     *
*************************************

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Jane Doe and Defendant Town of

Wayland hereby stipulate to dismiss with prejudice this action in its entirety, waiving all rights of

appeal. Each party shall bear its own costs.

                                                      The Plaintiff,
                                                      By her Attorneys,

                                                      /s/ Carmen L. Durso
                                                      Carmen L. Durso, Esq., (BBO #139340)
                                                      Law Office of Carmen L. Durso
                                                      175 Federal Street, Suite 1425
                                                      Boston, MA 02110-2287
                                                      617-728-9123 / carmen@dursolaw.com


                                                      /s/ Kristin M. Knuuttila
                                                      Kristin M. Knuuttila, #633828
                                                      KNUUTTILA LAW, LLC
                                                      175 Federal Street, Suite 1425
                                                      Boston, MA 02110-2287
                                                      617-600-3010 / kmk@knuuttilalaw.com


                                                      /s/ Sara Elizabeth Burns
                                                      Sara Elizabeth Burns, Esq., (BBO # 692115)
                                                      Law Office of Sara Elizabeth Burns
                                                      175 Federal Street, Suite 1425
                                                      Boston, MA 02110-2287
                                                      617-767-2710 / sara@seburnslaw.com




                                                 1
         Case 1:18-cv-11782-GAO Document 59 Filed 02/03/21 Page 2 of 2




The Defendant,
By Its Attorney,

/s/ John J. Davis___________
John J. Davis, BBO #115890
John M. Wilusz, BBO #684950
PIERCE DAVIS & PERRITANO, LLP
10 Post Office Square – Suite 1100N
Boston, MA 02114
(617) 350-0950
jdavis@piercedavis.com
jwilusz@piercedavis.com


                                 CERTIFICATE OF SERVICE
        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing, and
paper copies will be sent to those indicated as non-registered participants on February 3, 2021.

                                                     /s/ Sara Elizabeth Burns
                                                     Sara Elizabeth Burns, Esq.




                                                2
